EXHIBIT 10.1




LEASE ADDENDUM


This addendum reflects exercise of option terms as part of the initial lease
between Flagship Enterprise Center and ALTAIR Nanotechnologies, a Nevada
Corporation, wherein Altairnano desires to lease an additional 40,000 ft2 of
space adjacent to the originally leased space.  Original beginning date, terms
and conditions apply to the original space of 30,000 ft2, as well as the
additional space of 40,000 ft2.  A new Schedule B, superceding the original
Schedule B, is attached to this addendum to reflect the added space.














IN WITNESS WHEREOF, the said parties have hereunto set their hands and seals
this 1st day of March, 2008.
 

 

ALTAIRNANO FLAGSHIP ENTERPRISE CENTER, INC.
TENANT
LESSOR
        BY: /s/ Ed Dickinson BY: /s/ DeWayne Landwehr Ed Dickinson, CFO DeWayne
Landwehr, Executive Director




--------------------------------------------------------------------------------




EXHIBIT “B”


RENT SCHEDULE







 
 
1st 6 months
 
 
2nd 6 months
 
2nd 12 months
 
3rd 12 months
 
4th 12 months
 
5th 12 months
 
Stipulated Fair Market Rent for 50,000 sq ft.*
 
“Linear Space Progression” See Original Lease
 
$3.50
 
$3.50
 
$3.75
 
$4.00
 
$4.25
 
$4.25





*Rent expressed in annual rental per square foot of Leased Space






Rent Calculation


During months 9-12 (March 2008 – June 2008) of this Lease, Tenant shall pay to
Landlord, with respect to each calendar year or fractional calendar year, as the
case may be, total rental payments in the monthly sum of Twenty Thousand Four
Hundred Seventeen Dollars ($ 20,417.00), being the sum of: (a) Eight Thousand
Seven Hundred Fifty Dollars ($8,750.00) [being the product of $3.50, the rent
per square foot, and 30,000 square feet, the area of the Leased Premises divided
by 12 months] and Eleven Thousand Six Hundred Sixty Seven Dollars ($11,667.00)
[being the product of $ 3.50, the rent per square foot, and 40,000 square feet,
the area of the Leased Premises, divided by 12 months].
 
During subsequent 12 Month periods of this Lease, by similar calculation, Tenant
shall pay to Landlord, with respect to each calendar year or fractional calendar
year, as the case may be, total rental payments as follows:

 

2nd 12 Months: $ 21,875.00 / Month             3rd 12 Months: $ 23,333.00 /
Month             4th 12 Months: $ 24,792.00 / Month             5th 12 Months:
$ 24,792.00 / Month    

 
 
 
2